             Case 1:21-cv-00648-PLF Document 1 Filed 03/10/21 Page 1 of 18




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA
--------------------------------------------------------x
JAMES POLLARD,
12 Vernon Lane
Centereach, New York,
                                    Plaintiff,            No. 21-cv-648

                 -against-

MERRICK GARLAND in his official
capacity as the Attorney General of the
United States, 950 Pennsylvania Avenue,
N.W., Washington, D.C. 20530,

        and

CHRISTOPHER WRAY in his official capacity
as Director of the Federal Bureau of
Investigation,
J. Edgar Hoover Building
935 Pennsylvania Ave, N.W.,
Washington, D.C. 20535-0001

                                    Defendants.
--------------------------------------------------------x

              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

        Now comes Plaintiff, James Pollard, by and through undersigned counsel, and complains

of Defendants as follows:

                         INTRODUCTION AND SUMMARY OF ACTION

        1.       This complaint seeks, inter alia, declaratory and injunctive relief as a result of

Defendants’ violation of Plaintiff’s Second Amendment and Fifth Amendment rights by i)

barring his ability to purchase firearms; and ii) identifying him in the federal firearms database as

a person prohibited from the lawful possession of firearms.

        2.       Plaintiff challenges Defendants’ denial of his Second Amendment right to

purchase a firearm and his classification in the National Instant Criminal Background Check


                                                            1
             Case 1:21-cv-00648-PLF Document 1 Filed 03/10/21 Page 2 of 18




System database as an individual prohibited from legally possessing firearms under 18 U.S.C. §

922.

        3.      Plaintiff challenges Defendants’ violation of Plaintiff’s protected liberty interest

because the process at issue implicates his Second Amendment rights and an additional liberty

interest based on stigma plus.

        4.      Plaintiff is therefore entitled to (i) the removal of all records in Defendants’

database(s) reflecting that Plaintiff is a person prohibited from purchasing, receiving, or

possessing a firearm; (ii) the transfer of firearms to Plaintiff’s possession; (iii) a declaration that

Defendants’ conduct violates applicable statutory law, the Second Amendment, and the Fifth

Amendment; (iv) an injunction against Defendants’ conduct which violates applicable statutory

law, the Second Amendment and Fifth Amendment; and (v) an award of costs, attorney’s fees

and any and all other such further and different relief he is entitled to.

                                  JURISDICTION AND VENUE

        5.      This Court has jurisdiction of this matter pursuant to 28 U.S.C. §§1331,

1343, 1346, 2201, 2202; 18 U.S.C. § 925A; and 42 U.S.C. § 1983 and § 1988, as the United

States and the Federal Bureau of Investigation are Defendants and the case arises under the

Constitution and laws of the United States.

        6. Venue is proper under 28 U.S.C. § 1391(e)(1)(A).

                                           THE PARTIES

        7.      Plaintiff, James Pollard, is a natural person and citizen of New York State,

residing in the Town of Centereach, County of Suffolk, State of New York.

        8.      Plaintiff has no prohibitors to firearm possession.




                                                   2
             Case 1:21-cv-00648-PLF Document 1 Filed 03/10/21 Page 3 of 18




        9.        Plaintiff has been erroneously denied the purchase of a firearm and is identified in

the National Instant Criminal Background Check System (“NICS”) database as a “prohibited

person”, as set forth in detail below.

        10.       Defendant United States of America (“USA”) is a jural entity and a proper

defendant under 18 USC § 925A.

        11.       Defendant Merrick Garland is sued in his official capacity as the Attorney

General of the United States of America. As the Attorney General, Defendant Garland is

responsible for administering and executing the laws, customs, practices, and policies of the

United States, and is currently enforcing the laws, customs, practices and policies complained of

in this action.

        12.       Defendant Christopher Wray is sued in his official capacity as the Director of the

Federal Bureau of Investigation (“FBI”). As Director of the FBI, Defendant Wray is responsible

for administering and executing the laws, customs, practices, and policies of the FBI, and is

currently enforcing the laws, customs, practices and policies complained of in this action.

Defendant Wary controls and directs the FBI, the agency that oversees and implements the

National Instant Criminal Background Check System Case and the Criminal Justice Information

Services Division (“CJIS”) of the FBI. The CJIS Division maintains and implements the NICS

database and communications system.

                                      LEGAL FRAMEWORK

        a.     Applicable Law

        13.       The Gun Control Act of 1968 prohibits certain categories of persons from

shipping, transporting, possessing or receiving firearms or ammunition in or affecting interstate

commerce. See, 18 U.S.C. § 922(g).



                                                   3
           Case 1:21-cv-00648-PLF Document 1 Filed 03/10/21 Page 4 of 18




         14.   18 U.S.C. § 922(g) identifies events and conditions that, inter alia, render an

individual prohibited from possessing, transferring, and/or receiving firearms. See also, 27

C.F.R. 478.32(a)(1).

         15.   To prevent prohibited persons from purchasing firearms, the Brady Handgun

Violence Prevention Act of 1993 directed the Attorney General to establish a background check

procedure that licensed firearms dealers would be required to consult in order to determine

whether the “transfer” of a firearm to a potential buyer would violate federal or state law. See, 18

U.S.C.

§ 922(t)(1).

         16.   The Attorney General thereafter established NICS, managed by the FBI Criminal

Justice Information Services Division’s NICS Section. See, 28 C.F.R. § 25.3.

         17.   NICS provides full service to the federal firearms licensees (“FFLs”) in 30 states,

five U.S. territories, and the District of Columbia. NICS provides partial service to seven states.

The remaining 13 states perform their own checks through NICS. The NICS background check

verifies that the buyer is not ineligible to purchase or own a firearm. See,

https://www.fbi.gov/services/cjis/nics

         18.   In New York State, all retail purchases of firearms must be conducted through an

FFL, unless the transaction is between “immediate family”. See, N.Y. Gen. Bus. Law Art. 39-

DD § 897; 39-DDD § 898. As such, in New York State, every retail transfer (purchase) of a

firearm requires a NICS background check.

         19.   FFLs are required to perform a background check via NICS prior to the sale or

transfer of a firearm.




                                                  4
           Case 1:21-cv-00648-PLF Document 1 Filed 03/10/21 Page 5 of 18




         20.    FFLs are prohibited from selling a firearm to an individual who fails a NICS

background check.

         21.    It is illegal under federal law for a person to sell a firearm to a “prohibited

person”, to wit, a person prohibited from lawfully possessing a firearm. See, 18 U.S.C. § 921,

§ 922.

         22.    Where a purchaser is deemed prohibited by the FBI/NICS system from

purchasing a firearm, it is impossible for that individual to lawfully purchase a firearm in the

State of New York, even where the information in the NICS system incorrect and/or

inconclusive.

         b. Burden on NICS to Prove Disqualification from Firearms Possession

         23.    Under 28 C.F.R. § 25.10, the FBI has an obligation to verify the records in its

system with the originating agency and take all necessary steps to correct the record in NICS.

This is not a discretionary duty.

         24.    Under 28 C.F.R. § 25.5, “Validation and data integrity of records in the system”:

         “(a)   The FBI will be responsible for maintaining data integrity during all NICS

operations that are managed and carried out by the FBI. This responsibility includes:

                (1) Ensuring the accurate adding, canceling, or modifying of NICS Index records

supplied by Federal agencies;

                (2) Automatically rejecting any attempted entry of records into the NICS Index

that contain detectable invalid data elements;

                (3) Automatic purging of records in the NICS Index after they are on file for a

prescribed period of time; and




                                                   5
          Case 1:21-cv-00648-PLF Document 1 Filed 03/10/21 Page 6 of 18




               (4) Quality control checks in the form of periodic internal audits by FBI personnel

to verify that the information provided to the NICS Index remains valid and correct.

       (b)     Each data source will be responsible for ensuring the accuracy and validity of the

data it provides to the NICS Index and will immediately correct any record determined to be

invalid or incorrect.” See, 28 CFR 25.5.

       25.     As detailed below, the FBI has failed to adhere to their non-discretionary statutory

obligations under 28 C.F.R. § 25.5.

       26.     Under 28 C.F.R. § 25.6, upon inquiry from an FFL during a purchase transaction,

NICS is required to issue a “proceed” response if no disqualifying information is found in the

NICS Index, NCIC, or III; a “delayed” response, if the NICS search finds a record that requires

more research to determine whether the prospective transferee is disqualified from possessing a

firearm by Federal or state law; or a “denied” response, when at least one matching record is

found in either the NICS Index, NCIC, or III that provides information demonstrating that receipt

of a firearm by the prospective transferee would violate 18 U.S.C. 922 or state law

       27.     Under C.F.R. § 25.2, a “denied” transaction means the “denial of a firearm

transfer based on a NICS response indicating one or more matching records were found

providing information demonstrating that receipt of a firearm by a prospective transferee would

violate 18 U.S.C. 922 or state law.”

       28.     Under C.F.R. § 25.9, “Retention and destruction of records in the system”, “NICS

will retain NICS Index records that indicate that receipt of a firearm by the individuals to whom

the records pertain would violate Federal or state law. The NICS will retain such records

indefinitely, unless they are canceled by the originating agency.”




                                                 6
            Case 1:21-cv-00648-PLF Document 1 Filed 03/10/21 Page 7 of 18




       29.     Under C.F.R. §25.10, “Correction of erroneous system information”, the FBI is

required to “investigate the matter…[and request that] the data source to verify that the record in

question pertains to the individual who was denied, or to verify or correct the challenged record.

The FBI will consider the information it receives from the individual and the response it receives

from the POC or the data source. If the record is corrected as a result of the challenge, the FBI

shall so notify the individual, correct the erroneous information in the NICS, and give notice of

the error to any Federal department or agency or any state that was the source of such erroneous

records.”

       30.     The FBI is improperly shifting its burden to the individual to follow up with

various courts or jurisdictions. This is the same scenario found in Ross v. Fed. Bureau of

Alcohol, Tobacco, Firearms & Explosives, 903 F. Supp. 2d 333, 341 (D. Md. 2012).

       31.     In Ross, the district court found that the defendant improperly shifted the burden

to the plaintiff to contact the state that supplied alleged prohibiting information to NICS and

provide “appropriate documentation and/or update his record.” Id. at 341. “Nothing in the

regulations supports the NICS Section’s position that the prospective transferee must disprove

the existence of a potentially disqualifying criminal record to avoid all future delays.” Id. “[t]he

regulations make clear that the burden falls on the NICS Section to conduct additional research

“to determine whether the prospective transferee is disqualified from possessing a firearm by

Federal or state law.” 28 C.F.R. § 25.6(c)(1).

       32.     If the FBI does not have confirmed information that an individual is, in fact, a

prohibited person they must approve the purchase. Placing the burden on the individual to prove

s/he is not a prohibited person violates the Second Amendment and is contrary to 28 C.F.R. § 25.




                                                  7
          Case 1:21-cv-00648-PLF Document 1 Filed 03/10/21 Page 8 of 18




       33.     The FBI’s denial of firearms transactions based on anything other than a

confirmed de facto state or federal prohibitor violates the Second Amendment.

       34.     Denying a firearm transaction based on incomplete or non-disqualifying

information leaves Plaintiff and similarly situated individuals without any remedy prior to the

termination of a constitutional right, which violates the right to due process.

       35.      This has been an ongoing issue with Defendants and they have been on notice as

early as May 8, 2016 when the case Gregory Michael Ledet v. USA, in the United States District

Court for the District of Columbia, Civil Action No. 1:16- cv-00865-ABJ was filed. Since that

case, at least five others were filed: Daniel Umbert, et al. v USA, in the United States District

Court for the District of Columbia, Civil Action No. 1:18-cv-01336-TSC; Robert Boyd Rood v.

USA, in the United States District Court for the District of Columbia, Civil Action No. 1:17-cv-

00839-KBJ; Robert Earl Rowe v. USA, in the United States District Court for the District of

Columbia, Civil Action No. 1:16-cv-01510- APM; and Charles Norfleet Hughes v. USA, in the

United States District Court for the District of Columbia, Civil Action No. 1:16-cv-01425-APM.

       36.     After the filing of the aforementioned cases, the government defendant(s)

“voluntarily” provided the relief sought in the actions. In Umbert, the government corrected its

information to allow three of the plaintiffs to purchase firearms; in the remaining cases, all five

plaintiffs were granted certificates to purchase their firearms. The government’s post-filing

conduct mooted those cases, yet the issues underlying the present action continue to evade

review and repeat in Defendants’ practices.

       37.     The protocols and practices of the NICS system leaves the civil rights of Plaintiff

and all others similarly situated violated and without a remedy for resolution short of spending

money to retain an attorney to seek redress in the courts.



                                                  8
          Case 1:21-cv-00648-PLF Document 1 Filed 03/10/21 Page 9 of 18




July 2016 Denial – NICS First Error

        38.    In 2016, Plaintiff attempted to purchase a firearm from a Federal Firearms

Licensee (“FFL”) at a local gun store in Suffolk County, New York.

        39.    Plaintiff completed the necessary federal form, Form 4473, as required by the

Bureau of Alcohol, Tobacco, Firearms, and Explosives (BATFE), and the FFL sent Plaintiff’s

personal identifying information to be assessed through the NICS system.

        40.    Plaintiff’s purchase transaction was erroneously denied by NICS.

        41.    Plaintiff obtained the transaction number for the attempted purchase, the “NTN”,

and wrote to the FBI to obtain the grounds for the denial of his firearm purchase.

        42.    By letter dated July 6, 2016, the FBI CJIS/NICS Section indicated to Plaintiff that

his transaction was denied because he had been convicted of a “serious offense” under New

York Penal Law § 265.00(17), which rendered him a person prohibited from possessing firearms.

        43.    Plaintiff has never been convicted of either a felony or a “serious offense”.

        44.    The FBI’s July 6, 2016 letter further informed that Plaintiff’s appeal was being

forwarded to the “Appeal Services Team” of the CJIS for “further processing” and that the “CJIS

Division’s NICS Section is currently processing cases received in July 2015.”

        45.    According to the FBI CJIS/NICS Section, Plaintiff’s New York conviction was

the only prohibiting event that existed for Plaintiff in the NICS system and databases accessed by

NICS.

        46.    By letter dated June 9, 2017, Plaintiff forwarded to the FBI CJIS/NICS Section a

Certificate of Disposition from Suffolk County Criminal Court identifying the charge of which

Plaintiff was convicted.




                                                 9
          Case 1:21-cv-00648-PLF Document 1 Filed 03/10/21 Page 10 of 18




        47.      The Certificate of Disposition conclusively demonstrated that the offense for

which Plaintiff had been convicted was not a prohibiting event or condition -it was neither a

“serious offense” enumerated under Penal Law §265.00(17), nor was it punishable by a sentence of

incarceration exceeding one year.

        48.      Notwithstanding, from 2016 to the present date, NICS has banned Plaintiff from

purchasing a firearm in the absence of any evidence that he is a prohibited person. This is so

because if NICS denies an individual’s purchase of a firearm, the FFL cannot complete the

transaction.

        49.      So long as NICS communicates to the FFL that prohibiting information exists

about an individual, that individual cannot legally purchase a firearm in New York State or any

other state that participates in the NICS background check system.

        50.      Unless and until NICS communicates to the FFL that the transaction is approved,

an indication that the purchaser is not prohibited from possessing firearms (a “prohibited

person”), an individual cannot legally purchase a firearm in New York State. 1

        51.      By January 2020, the FBI CJIS/NICS Section had still not responded to Plaintiff

regarding the denial of his 2017 firearm purchase, which sought to remove from the NICS

system false information that he was prohibited from purchasing and possessing firearms.

        52.      Plaintiff retained the undersigned to attempt to remove the false information in the

NICS indexing system that was preventing him from purchasing and possessing firearms.

        53.      By letter dated January 6, 2020, the undersigned contacted the FBI CJIS/NICS

Section Appeal Services Team. The January 6, 2020 letter was accompanied by Plaintiff’s



1
  In some circumstances not relevant herein, a NICS background may indicate a “delay” status, which will allow the
transaction to be completed if no additional response from NICS is received within the following three days. New
York State now requires a 30-day waiting period upon notification of a “delay” response from NICS.

                                                        10
         Case 1:21-cv-00648-PLF Document 1 Filed 03/10/21 Page 11 of 18




fingerprint-based criminal history obtained directly from the New York State Division of

Criminal Justice Services (“DCJS”).

       54       The NYS DCJS report conclusively demonstrated that Plaintiff’s single arrest and

conviction in 1990 was not an enumerated “serious offense” under Penal Law §265.00(17). The

January 6, 2020 letter was also accompanied by a copy of Penal Law § 265.00(17) to illustrate

that Plaintiff’s conviction was not an enumerated “serious offense” in Penal Law §265.00(17), as

well as a copy of the July 6, 2016 letter sent by the FBI CJIS/NICS Section to Plaintiff.

Erroneous February 2020 Denial and Continuing Violations

       55.      By letter dated February 24, 2020, the FBI CJIS Section informed, “Based on

further review and investigation, the original prohibitive information has been resolved.” The

FBI CJIS Section went on to state,

                “The record contains potentially prohibitive arrest(s) lacking court documentation
       containing the final disposition, level of conviction, and underlying charge. The FBI’s
       Criminal Justice Information Services Division was unable to nullify the potential prohibitor(s).
       If your client has or can obtain documentation that was available at the time of the arrest/court
       proceedings, please provide the court documentation containing the final disposition, level of
       conviction, and underlying charge. To obtain the potentially prohibiting arrest(s) and missing
       information, he may contact: Brier Police Department, 2901 228th Street Northwest, Brier,
       WA 98036-8321. When your client has obtained all of the requested documentation listed
       above, please submit them to our office. However, documentation must be received within 88
       days of the date of this letter…Please be advised, a ‘no record found’ document is not sufficient
       documentation and should not be provided.” (emphasis added).


       56.      The February 24, 2020 letter failed to indicate the substance of the “prohibiting

information”.

       57.      In accordance with the FBI CJIS letter dated February 24, 2020, Plaintiff

contacted the Brier Police Department to obtain “any and all reports that contain the name James

W. Pollard, DOB [redacted].




                                                  11
         Case 1:21-cv-00648-PLF Document 1 Filed 03/10/21 Page 12 of 18




        58.     Plaintiff received a written response from the Records Custodian of the Brier

Police Department dated March 26, 2020, which indicated,

        “after a diligent search, the Brief Police Department has not located any records
        which are responsive to your request.”


        59.     By letter to the FBI CJIS dated April 30, 2020, the undersigned forwarded the

findings of the Brier Police Department. The letter further indicated that the only contact

Plaintiff had with Brier, Washington law enforcement was in and around 1972 and involved an

unpaid traffic ticket in New York State, which would not prohibit his possession of firearms.

        60.     The April 30, 2020 letter requested that NICS provide additional information to

allow Plaintiff to identify the factual basis for the prohibiting information to further investigate.

        61.     By letter dated May 15, 2020, the FBI CJIS responded that “the material

submitted [by Plaintiff] is insufficient to establish his eligibility to possess or receive a firearm

because it does not nullify your client’s potential prohibition because it does not apply to the

potential prohibition.” (emphasis added).

        62.     The FBI CJIS May 15, 2020 letter further informed that the “potential federal

prohibition” under 18 U.S.C. § 921(a)(20) and § 922(g)(1) relates to convictions of a crime

punishable by imprisonment for a term exceeding one year or any misdemeanor that is

punishable by a term of imprisonment of more than 2 years.” (emphasis added).

        63.     The FBI CJIS May 15, 2020 letter further informed,

        “The FBI has verified the accuracy of the potentially prohibiting record and was unable to
        nullify the prohibitor. Therefore, no further correspondence concerning this matter will be
        acknowledged by the FBI’s CJIS Division.” (emphasis added).


        64.     The burden is on Defendants, not Plaintiff, to establish the existence of an actual

prohibitor to firearms possession when denying an individual the right to possess firearms and


                                                  12
           Case 1:21-cv-00648-PLF Document 1 Filed 03/10/21 Page 13 of 18




arbitrarily branding them a “prohibited person.” See, 28 C.F.R. § 25.10, which places the

obligation and responsibility on the FBI to verify the records in its system with the originating

agency.

        65.     The FBI CJIS is barring Plaintiff’s purchase of firearms based solely on

speculation that he may be a prohibited person and shift the burden to Plaintiff to uncover

information its investigation failed to yield.

          66.   Plaintiff has no ability to disprove Defendants’ claims because a review of the

records maintained by the Brier County, Washington Police Department reveals that there are no

records Plaintiff.

        67.     Plaintiff’s counsel contacted the Washington State Police for information related

to Defendants’ claims, however, the Washington State Police had no records demonstrating that

Plaintiff was a prohibited person or shedding light on Defendants’ claims.

        68.     Because the FBI CJIS refused to provide any factual information related to the

source of the purported “potentially prohibiting” information and no records exist for Plaintiff to

disprove the representations made by the FBI CJIS, Plaintiff’s Second Amendment rights will

continue to be violated as he will continue to be banned from acquiring firearms in the future.

        69.     Because of Defendants’ actions and failures to act, Plaintiff is erroneously

identified to law enforcement, FFLs, and any other agency with the ability to access and/or

obtain information contained in the NICS system as a “prohibited person”.

        70.     Because Plaintiff is identified as a “prohibited person” by the NICS system, even

if he were to somehow acquire a firearm, his possession of a firearm would subject him to

criminal penalties, including incarceration, because a NICS background check by third party




                                                 13
         Case 1:21-cv-00648-PLF Document 1 Filed 03/10/21 Page 14 of 18




would reveal [albeit falsely] that he is identified as a “prohibited person” whose possession of

firearms is unlawful.

       71.      Plaintiff has none of the prohibiting factors, events, or conditions listed in 28

U.S.C. § 922 that constitute a prohibitor to firearm possession.

                COUNT 1 – VIOLATION OF THE SECOND AMENDMENT

       72.      Plaintiff repeats and realleges the allegations of the preceding paragraphs as if set

forth herein.

       73.      Plaintiff has an individual, preexisting right to possess firearms as protected and

guaranteed by the Second Amendment.

       74.      Defendants’ conduct burdens Plaintiff’s Second Amendment rights by prohibiting

his purchase of firearms in his state of residence and identifies him as a person prohibited from

lawfully possessing firearms.

       75.      Defendants have the burden, not Plaintiff, of demonstrating the existence of a

longstanding, historically accepted basis to prohibit Plaintiff’s possession of firearms.

       76.      Plaintiff has a Constitutionally protected right to purchase firearms and, but for

Defendants’ denial of Plaintiff’s purchase, he would be allowed to purchase a firearm from an

FFL.

       77.      Because Plaintiff is not a prohibited person, Defendants should be immediately

enjoined from denying Plaintiff’s purchase of firearms.

       78.      Plaintiff also requests attorneys’ fees and costs be awarded to him and request

any other relief that he may be entitled to.




                                                  14
         Case 1:21-cv-00648-PLF Document 1 Filed 03/10/21 Page 15 of 18




              COUNT II – FIFTH AMENDMENT DUE PROCESS VIOLATIONS
                                   (Substantive)

        79.     Plaintiff repeats and realleges the allegations of the preceding paragraphs as if set

forth herein.

        80.     The Fifth Amendment to the United States Constitution says to the federal

government that no one shall be “deprived of life, liberty or property without due process of

law.”

        81.     In determining the amount of process due, the court should weigh three factors: 1)

The interests of the individual in retaining their property and the injury threatened by the official

action; 2) The risk of error through the procedures used and probable value, if any, of additional

or substitute procedural safeguards; 3) The costs and administrative burden of the additional

process, and the interests of the government in efficient adjudication. See, Mathews v. Eldridge,

424 U.S. 319 (1976).

        82.     Plaintiff has a protected liberty interest at stake because the process at issue

implicates his Second Amendment rights and an additional liberty interest based on the stigma

plus test as described below.

        83.     In Wisconsin v. Constantineau, the Supreme Court held that a liberty interest may

be implicated “where a person's good name, reputation, honor, or integrity is at stake because of

what the government is doing to him.” 400 U.S. 433, 437, 91 S.Ct. 507, 27 L.Ed.2d 515 (1971).

        84.     This holding has come to be known as the “stigma-plus test.” See, Hart v. Parks,

450 F.3d 1059, 1070 (9th Cir.2006). (“the plaintiff must show that the injury to reputation

caused the denial of a federally protected right”).

        85.     In Humphries v. County of Los Angeles, 554 F. 3d 1170 - Court of Appeals, (9th

Circuit 2008), the Ninth Circuit concluded that California’s database of “reports of suspected


                                                  15
         Case 1:21-cv-00648-PLF Document 1 Filed 03/10/21 Page 16 of 18




child abuse and severe neglect,” known as the Child Abuse Central Index or CACI. CAL.

PENAL CODE § 11170(a)(2) violated Due Process because it was extremely difficult to remove

one’s name from the registry even if a person could prove they had been erroneously placed on

the Index.

       86.      The Second Circuit found a due process violation in similar circumstances in

Valmonte v. Bane, 18 F.3d 992 (2d Cir. 1994). Plaintiff’s “good name, reputation, honor, and

integrity is at stake because of what the government is doing to him.” Valmonte v Bane, 18 F3d

992, 999 (2d Cir 1994) citing, Wisconsin v. Constantineau, 400 U.S. 433, 437, 27 L. Ed. 2d 515,

91 S. Ct. 507 (1971).

       87.      Here, Plaintiff survives the stigma-plus test by (i) suffering harm due to the

erroneous denials by the federal government; law enforcement, firearms dealers, and other

members of the community now believe he is prohibited from owning a firearm due to criminal

activity; (ii) suffering the alteration or extinguishment of “a right or status previously recognized

by state law” i.e., his right to own and purchase firearms.

       88.      Plaintiff’s due process claim is even greater because he has no means to

demonstrate that he is not a prohibited person other than filing this lawsuit.

       89.      For the above reasons, Plaintiff requests this Court find that Defendants have

violated his substantive Due Process rights.

                        COUNT III – DECLARATORY JUDGEMENT

       90.      Plaintiff repeats and realleges the allegations of the preceding paragraphs as if set

forth herein.

       91.      The Declaratory Judgment Act provides, “In a case of actual controversy within

its jurisdiction, any court of the United States may declare the rights and other legal relations of



                                                 16
          Case 1:21-cv-00648-PLF Document 1 Filed 03/10/21 Page 17 of 18




any interested party seeking such declaration, whether or not further relief is or could be

sought.” 28 U.S.C. 2201(a).

        92.      Absent a declaratory judgment, Plaintiff will continue to suffer irreparable injury

in the future.

        93.      There is an actual controversy between the parties of sufficient immediacy and

reality to warrant issuance of a declaratory judgment.

        94.      This Court possesses an independent basis for jurisdiction over the parties.

        95.      A declaratory judgment regarding the complained of policies will determine the

rights and responsibilities of the parties, clarify and settle the legal issues going forward, and will

terminate and afford relief from the uncertainty, insecurity, and controversy giving rise to this

proceeding.

        96.      Defendants’ laws, customs, practices and policies violate the Second Amendment

to the United States Constitution, the Fifth Amendment to the United States Constitution and

applicable statutory law, facially and as applied against the Plaintiffs in this action, damaging

him.

        97.      Plaintiff is therefore entitled to a declaration declaring such laws, customs,

policies, and practices unconstitutional.

        98.      To date, Plaintiff has expended over $1,500 in costs and attorney’s fees, which

fees continue to increase.

        WHEREFORE, Plaintiffs respectfully request that the Court:

        (1)      Order Defendants to correct their records to reflect that Plaintiff is not a person

prohibited from purchasing, receiving, or possessing a firearm;

        (2)      Order Defendants to allow the transfer of firearms to Plaintiff;



                                                   17
         Case 1:21-cv-00648-PLF Document 1 Filed 03/10/21 Page 18 of 18




        (3)     Declare that Defendants’ conduct violates applicable statutory law, the Second

Amendment, and the Fifth Amendment;

        (4)     Grant injunctive relief against Defendants’ conduct which violates applicable

statutory law, the Second Amendment and Fifth Amendment; and

        (5)     Grant Plaintiff an award of costs and reasonable statutory attorney’s fees and any

and all other such further and different relief he is entitled to.

Dated: March 10, 2021
       Scarsdale, New York
                                        Respectfully submitted,


                                        /s/ Amy L. Bellantoni_____
                                        Amy L. Bellantoni, Esq.
                                        The Bellantoni Law Firm, PLLC
                                        2 Overhill Road, Suite 400
                                        Scarsdale, New York 100583
                                        (914) 367-0090 (t)
                                        (888) 763-9761 (f)
                                        abell@bellantoni-law.com
                                        DC District Bar No. NY0355
                                        Counsel for Plaintiff




                                                   18
